Citation Nr: 0025947	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-43 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a 1992 RO decision 
that denied his application to reopen a claim for service 
connection for a psychiatric disorder, including PTSD.


FINDING OF FACT

Evidence received since an unappealed July 1990 RO decision 
which denied service connection for a psychiatric disorder, 
including PTSD, is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final 1990 RO decision, and his claim for service 
connection for a psychiatric disorder, including PTSD, is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R.§ 3.156 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from August 
1969 to February 1972.  He had Vietnam service from August 
1970 to February 1972.  His military occupational specialty 
was that of a stock clerk.  He received no decorations 
evincing combat, nor do his service personnel records 
otherwise indicate that he participated in combat.  His 
service medical records are negative for any psychiatric 
disorder.

In December 1989, the veteran filed a claim for service 
connection for a "nerve problem" which he said began in 1973-
1974.

Numerous post-service medical records from 1977 to 1990 show 
treatment for physical ailments, and some of the later of 
these records incidentally mention a history of depression.

On a January 1990 VA psychiatric examination, the veteran 
gave a history of depression.  He reported that he had been 
hospitalized at Philhaven Hospital in "1973" after he tried 
to commit suicide during marital difficulty, and he said he 
was again hospitalized in 1986-1987 after a girlfriend 
committed suicide.  It was reported that that there was a 
question of PTSD.  The veteran reported he served in Vietnam 
and then worked primarily in supply, but did serve on the 
perimeter.  He said he was exposed to sniper fire, but did 
not describe any catastrophic military stresses.  It was 
noted that his problems over the years seemed to be in his 
personal life.  The examiner said the veteran was suffering 
from major depression, and there was no evidence of PTSD.  
The examiner added that in fairness to the veteran, his major 
depression due to non-military stressful problems was so 
great that it was impossible to assess for PTSD.  It was 
reported that given the veteran's history of not having 
combat, the evidence weighed against a diagnosis of PTSD, 
especially given his history of catastrophic personal 
stresses.  

In July 1990, the RO denied service connection for a nervous 
condition, including PTSD, and the veteran did not appeal 
that determination.  Evidence received since then is 
summarized below.

The veteran was admitted to Philhaven Hospital in September 
1974 after a reported suicide attempt.  It was reported that 
he was going through a divorce.  The final diagnoses were 
depressive neurosis and possible passive aggressive 
personality disorder.  There was no mention of military 
service, service stressors, or PTSD.

The veteran was readmitted to Philhaven Hospital in August 
1976 on voluntary commitment.  He was having trouble 
adjusting to his role as a responsible adult.  There was no 
evidence of psychotic thinking.  The diagnosis was depressive 
neurosis.  

The veteran was readmitted to Philhaven Hospital again for 
depression in February 1987 after his girlfriend had been 
found dead in a car and suicide was suspected.  He was 
diagnosed as having recurrent major depression.

The veteran was admitted to a VA medical center (VAMC) in 
September 1990 after he presented himself to the emergency 
room with a genitourinary complaint and it was felt that he 
was suicidal.  The diagnoses were major depression, 
narcissistic personality disorder, and hypertension.  

In statements in 1992 and later, the veteran argued that his 
claim for service connection for a psychiatric disorder, 
including PTSD, should be reopened.  He maintained that he 
had symptoms which represented PTSD.

There are numerous additional reports of VA and private 
psychiatric treatment, including hospital admissions, during 
the 1990s.  These records show diagnoses primarily of bipolar 
disorder, major depression, and personality disorders.  Also 
of record are additional reports of VA and private treatment 
for physical ailments.  All these records contain no 
diagnosis of PTSD.  On a July 1994 psychological evaluation 
at a VAMC, it was reported that that the veteran experienced 
a significant exposure to combat during his Vietnam service.  
It was reported that psychological testing failed to reach 
the threshold for PTSD.  The psychologist reported that from 
a diagnostic standpoint there were many aspects of the 
veteran's profile that were consistent with a personality 
disorder.  It was recommended that he be treated for acute 
elevated depression.  A March 2000 private psychological 
evaluation by James J. Nolan, Ph.D., led to diagnoses of a 
bipolar disorder and a personality disorder.

The veteran testified at a hearing before the Board in July 
2000.  He related that he served in Vietnam, was stationed at 
Ton Son Nhut Air Base and Long Binh, and apprehended 2 
Vietnamese who came through the perimeter wire but did not 
know if they were Viet Cong.  He said he first sought 
psychiatric treatment in 1974.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence for a psychosis will be presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for a personality disorder is prohibited.  
38 C.F.R. § 3.303(c).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f) (1998).  [This regulation was recently 
revised, effective from March 1997, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).]

In the present case, a claim for service connection for a 
psychiatric disorder, including PTSD, was denied by the RO in 
July 1990.  The veteran did not appeal that determination, 
and it is considered final, with the exception that the claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

When the RO denied service connection for a psychiatric 
disorder, including PTSD, in July 1990, it considered service 
medical and personnel records from the veteran's 1969-1972 
active duty, which show no psychiatric disorder.  The RO 
considered post-service medical records which showed 
treatment for physical ailments and which, many years after 
service, noted a history of depression.  The RO also 
considered a 1990 VA examination which noted a diagnosis of 
major depression, and noted the veteran did not have PTSD.  
At the 1990 VA examination, the veteran also gave a history 
of psychiatric hospitalization in "1973" after he had a 
suicide attempt during marital trouble, and a history of 
another psychiatric admission in 1986-1987.  Service 
connection was denied by the RO in 1990 on the basis that the 
veteran did not have PTSD and there was no evidence of any 
psychiatric disorder during service or of a psychosis within 
1 year after service.  

Evidence submitted since the July 1990 RO decision includes 
the record of the veteran's first psychiatric admission after 
service; this was at Philhaven Hospital in September 1974, 
more than two years after service.  The history of this 
psychiatric admission was previously of record, although 
incorrectly reported as being in 1973.  Other records 
received since the 1990 RO decision show additional 
psychiatric treatment during and after the 1980s.  Diagnoses 
have included major depression, bipolar disorder, and a 
personality disorder; there has been no diagnosis of PTSD.  
None of the additional medical evidence links a psychiatric 
disorder to service.  The additional medical evidence 
received since the 1990 RO decision is largely cumulative of 
medical information considered by the RO when it denied the 
claim in 1990; such is not new evidence.  Vargas- Gonzalez v. 
West, 12 Vet. App. 321 (1999).  Even if the additional 
medical records are considered new evidence, they are not 
material evidence as they do not provide a diagnosis of PTSD 
and do not link any other psychiatric disorder with service.  
By themselves, or in connection with evidence previously 
assembled, the additional medical records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Since the 1990 RO decision, the veteran has provided 
additional written statements and testimony at a 2000 Board 
hearing.  His statements and testimony are redundant or 
cumulative of statements previously considered by the RO, and 
such is not new evidence.  38 C.F.R. § 3.156.  Moreover, 
being a layman, he has no competence to make a diagnosis of 
PTSD or give a medical opinion that a current psychiatric 
disorder is etiologically related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His statement and 
testimony on such matters do not constitute material evidence 
to reopen the claim.  38 C.F.R. § 3.156. 

The Board concludes that new and material evidence has not 
been submitted since the July 1990 RO decision which denied 
service connection for a psychiatric disorder, including 
PTSD.  Thus, the claim has not been reopened, and the 1990 RO 
decision remains final.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder, including PTSD, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 7 -


- 4 -


